Exhibit 10.1
Execution Version
SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT
Between
STAR SCIENTIFIC, INC.,
as Issuer,
And
The Investor Set Forth on Schedule I hereto
February 28, 2011

 

 



--------------------------------------------------------------------------------



 



This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into and effective as of February 28, 2011, between Star Scientific,
Inc., a Delaware corporation (the “Company”), and the investor set forth on
Schedule I hereto (the “Investor”).
WHEREAS, the Investor has previously entered into a securities purchase and
registration rights agreements with the Company (the “Prior Agreement”), whereby
the Company sold to the Investor and the Investor purchased from the Company a
warrant (the “Prior Warrant”), to purchase the amount of shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), set forth opposite
the Investor’s name under the heading “Prior Warrant Shares” on Schedule I
hereto (the “Prior Warrant Shares”), having a per share exercise price set forth
opposite the Investor’s name under the heading “Prior Exercise Price” on
Schedule I hereto;
WHEREAS, the Company and the Investor desire that upon the terms and conditions
set forth herein that: (i) Investor will exercise its Prior Warrant in full
thereby purchasing its Prior Warrant Shares (A) at the exercise price and
(B) for the aggregate exercise price set forth opposite the Investor’s name
under the headings “Exercise Price” and “Aggregate Exercise Price”,
respectively, on Schedule I hereto and that the Company issue to the Investor
the Prior Warrant Shares; and (ii) Investor will purchase from the Company and
the Company will sell and issue to the Investor a warrant, substantially in the
form attached hereto as Exhibit A (the “Warrant”), to purchase the amount of
shares of the Company’s Common Stock set forth opposite the Investor’s name
under the heading “New Warrants” on Schedule I hereto (the “Warrant Shares”),
having an exercise price set forth opposite Investor’s name under the heading
“New Exercise Price” on Schedule I hereto;
WHEREAS, the Investor acknowledges that as an inducement for the Company to
enter into this Agreement, the Investor has waived its rights under Section 12
of its Prior Warrant, with regard to the transactions contemplated hereby; and
WHEREAS, each Investor will have registration rights with respect to the Warrant
Shares and other Registrable Securities (as defined herein) pursuant to the
terms of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Agreement to Sell and Purchase the Prior Warrant Shares and Warrant. At the
Closing (as defined herein), the Company will sell to the Investor, and the
Investor will purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, the Prior Warrant Shares and the Warrant for
the aggregate purchase price set forth opposite the Investor’s name under the
heading “Aggregate Exercise Price” on Schedule I hereto.

 

1



--------------------------------------------------------------------------------



 



2. Delivery of the Prior Warrant Shares and Warrant at Closing. The completion
of the purchase, sale and issuance of the Prior Warrant Shares and the Warrant
(the “Closing”) shall occur on the date of this Agreement (the “Closing Date”)
(or upon such other date as the Company and the Investor shall agree), at the
offices of the Company’s counsel. At the Closing, the Company shall issue to the
Investor as indicated on Schedule I hereto (i) one or more stock certificates,
registered in the Investor’s name and address as set forth on Schedule I hereto,
representing the Prior Warrant Shares and (ii) the Warrant issued in the name of
the Investor. The Company’s obligation to issue the Prior Warrant Shares and the
Warrant to the Investor shall be subject to the following conditions, any one or
more of which may be waived by the Company: (i) receipt by the Company of a wire
transfer of immediately available funds to an account designated in writing by
the Company, in the full amount of the total purchase price payable by the
Investor for the Prior Warrant Shares and Warrant that the Investor is hereby
agreeing to purchase set forth opposite the name of the Investor under the
heading “Aggregate Exercise Price” on Schedule I hereto; (ii) receipt by the
Company of an executed Notice of Exercise Form annexed to the Prior Warrant
covering the Prior Warrant Shares of the Investor; and (iii) the accuracy, in
all material respects, of the representations and warranties made by the
Investor and the fulfillment, in all material respects, of those undertakings of
the Investor to be fulfilled prior to the Closing. The Investor’s obligation to
purchase the Prior Warrant Shares shall be subject to the following conditions,
any one or more of which may be waived by an Investor (provided that no such
waiver shall be deemed given unless in writing and executed by the Investor):
(i) receipt by the Investor of a counter-signed copy of this Agreement executed
by the Company; (ii) receipt by the Investor of a copy of the Warrant;
(iii) receipt by the Investor of evidence of irrevocable instructions issued by
the Company to the Company’s transfer agent instruction the transfer agent to
issue to the Investor a stock certificate representing the Investor’s Prior
Warrant Shares (subject to full satisfaction of the conditions to Closing set
forth in this Section 2); and (iv) the accuracy, in all material respects, of
the representations and warranties made by the Company and the fulfillment, in
all material respects, of those undertakings of the Company to be fulfilled
prior to the Closing.
3. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with the Investor, as follows:
3.1 Organization. Each of the Company and its Subsidiaries (as defined in
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”)) is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the financial condition or business,
operations, assets or prospects of the Company and its Subsidiaries, taken as a
whole (a “Material Adverse Effect”).
3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and the
Warrant, and has taken all necessary corporate action to enter into and perform
this Agreement, to issue the Prior Warrant Shares in accordance with the terms
of this Agreement, to enter into and perform the Warrant, and to issue the
Warrant Shares in accordance with the terms of the Warrant. This Agreement has
been, and upon the Closing in accordance with the terms of the Agreement, the
Warrant will be, duly authorized, validly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Upon their issuance in accordance with the
terms of this Agreement and the Prior Warrant, the Prior Warrant Shares will be
duly authorized, validly issued, fully paid and non-assessable, the Warrant will
be duly authorized and validly issued, and the Warrant Shares, upon exercise of
the Warrant in accordance with its terms, will be duly authorized.

 

2



--------------------------------------------------------------------------------



 



3.3 Non-Contravention. Except as would not reasonably be expected to have a
Material Adverse Effect, the execution and delivery of this Agreement, the
issuance and sale of the Prior Warrant Shares and the Warrant under this
Agreement, the fulfillment of the terms of this Agreement and the consummation
of the transactions contemplated hereby will not (i) conflict with or constitute
a violation of, or default (with or without the giving of notice or the passage
of time or both) under, (A) any material bond, debenture, note or other evidence
of indebtedness, or under any material lease, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (B) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (C) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
Subsidiary or an acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any material bond, debenture, note or any
other evidence of indebtedness or any material indenture, mortgage, deed of
trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement, the valid
issuance and sale of the Prior Warrant Shares and Warrant pursuant to this
Agreement, other than such as have been or will be made or obtained prior to the
Closing Date, and except for any securities filings required to be made under
federal or state securities laws.
3.4 SEC Filings. Since January 1, 2010, the Company and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “Commission”)
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such reports, including exhibits thereto and
documents incorporated by reference therein collectively, the “SEC Documents”).
To the best of the Company’s knowledge, as of their respective filing dates,
none of the SEC Documents contained an untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light and circumstances under
which they were made, not misleading, except to the extent corrected by
subsequently filed SEC Documents.
3.5 Absence of Certain Change. Except as disclosed in the SEC Documents, since
September 30, 2010, there has been no adverse change or adverse development in
the business, properties, assets, operations, financial condition, prospects,
liabilities or results of operations of the Company or its Subsidiaries which to
the knowledge of the Company would reasonably be expected to have a Material
Adverse Effect.

 

3



--------------------------------------------------------------------------------



 



3.6 Capitalization. As of February 1, 2011, the authorized capital stock of the
Company consisted of (i) 187,500,000 shares of Common Stock, of which
127,119,323 shares were issued and outstanding and 42,353,075 shares were
issuable and reserved for issuance pursuant to the Company’s stock option plans
or securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 100,000 shares of preferred stock, of which as of the
date hereof no shares were issued. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the SEC Documents, as of the date hereof, (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company,
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its Subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iii) there
are no outstanding securities of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, and (iv) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
The Company disclosed in its SEC Documents or has furnished to Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”).
3.7 Registration of the Prior Warrant Shares.
(a) The Prior Warrant Shares have been duly registered for resale upon exercise
of the Prior Warrant pursuant to registration statements on Form S-3 (the “Prior
Registration Statement”) filed pursuant to the Prior Agreement.
(b) The Prior Registration Statement has been declared effective by the
Commission, and no stop order relating thereto has been issued and, to the
Company’s knowledge, no such stop order has been threatened or proceeding to
issue such a stop order commenced.
(c) The prospectus contained in the Prior Registration Statement is current and
may be used by the Investor for resale of the Prior Warrant Shares.
(d) The Prior Warrant Shares are duly listed for trading on the Nasdaq Global
Market (the “Principal Market”) upon issuance.
3.8 Broker. The Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments by
the Company or the Investors relating to this Agreement or the transactions
contemplated hereby.

 

4



--------------------------------------------------------------------------------



 



4. Representations, Warranties and Covenants of Investor. The Investor
represents and warrants to, and covenants with, the Company, as follows:
4.1 Due Authorization; Organization. Investor has all requisite power, authority
and capacity to execute, deliver and perform its obligations under this
Agreement, and has taken all necessary corporate, company, partnership or
individual action as the case may be to enter and perform this Agreement. This
Agreement has been duly authorized and validly executed and delivered by
Investor and constitutes a legal, valid and binding agreement of Investor
enforceable against Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Any individual retirement account (“IRA”) to
which the Prior Warrant Shares, the Warrant or Warrant Shares may be issued and
delivered on behalf of the Investor, if applicable, is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization. Such IRA has full power and authority to own, operate and occupy
its properties and to conduct its business as presently conducted and is
registered or qualified to do business and in good standing in each jurisdiction
in which it owns or leases property or transacts business and where the failure
to be so qualified would have a material adverse effect on the financial
condition of Investor or such IRA.
4.2 Non-Contravention. The execution and delivery of this Agreement, the
purchase of the Prior Warrant Shares and the Warrant under this Agreement, the
fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not (i) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (A) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which Investor
is a party, (B) the charter, by-laws or other organizational documents of
Investor, as applicable, or (C) any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to Investor or its property, or (ii) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of Investor or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which Investor is a party or by which any of them is
bound or to which any of the property or assets of Investor is subject. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement and the purchase of the Prior Warrant Shares and the Warrant by
Investor, other than such as have been made or obtained.
4.3 Private Placement. Investor represents and warrants to, and covenants with,
the Company that Investor is acquiring the Prior Warrant Shares and the Warrant
for its own account for investment only and with no present intention of
distributing any of the Prior Warrant Shares, the Warrant or the Warrant Shares
in violation of the applicable securities laws, or any arrangement or
understanding with any other persons regarding the distribution of the Prior
Warrant Shares, Warrant or Warrant Shares. Investor has been advised and
understands that neither the Warrant nor the Warrant Shares have been registered
under the Securities Act or under the “blue sky” or similar laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act and such other laws, if applicable, or, subject to the terms
and conditions of this Agreement, if an exemption from registration is
available. Investor has been advised and understands that the Company, in
issuing the Prior Warrant Shares and the Warrant, is relying upon, among other
things, the representations and warranties of Investor herein in concluding that
such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 

5



--------------------------------------------------------------------------------



 



4.4 Certain Trading Activities. Neither Investor nor any of its affiliates has
directly or indirectly, nor has any person acting on behalf of or pursuant to
any understanding with such Investor, engaged in any purchase or sale of Common
Stock (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities) since the date that such Investor became
aware of the transactions contemplated hereby. For the purposes of this
Section 4.4, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO adopted under the Exchange Act and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales and other transaction through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. The Investor
covenants that neither it, nor any person acting on its behalf or pursuant to
any understanding with it, will engage in any transaction in the securities of
the Company (including short sales) prior to the filing of a Current Report on
Form 8-K, Annual Report on Form 10-K, press release, or other applicable
Exchange Act report reporting this transaction.
4.5 No Advice. Investor understands that nothing in this Agreement or any other
materials presented to Investor in connection with the purchase and sale of the
Prior Warrant Shares and the Warrant constitutes legal, tax or investment
advice. Investor has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Prior Warrant Shares and the Warrant.
4.6 Accredited Investor. Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act and is able to
bear the risk of its investment in the Prior Warrant Shares, Warrant, and
Warrant Shares. Investor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of the Prior Warrant Shares, Warrant and Warrant Shares.
4.7 Limited Representations. Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and its Subsidiaries which have been requested and materials
relating to the offer and sale of the Prior Warrant Shares, Warrant, and Warrant
Shares, which have been requested by Investor. Investor and its advisors, if
any, have been afforded the opportunity to ask such questions of the Company as
they deem appropriate for purposes of the investment contemplated hereby.
Investor acknowledges and agrees that the most recent disclosure of the
Company’s results is for the three and nine month periods ended on, and the most
recent disclosure of the Company’s financial condition is at, September 30,
2010, as reported on the Company’s quarterly report on Form 10-Q, filed with the
Commission on November 9, 2010, and that, except as disclosed in the SEC
documents, no information more recent than such date has been provided to
Investor as to the Company’s results, operations, financial condition, business
or prospects. Investor understands that its purchase of the Prior Warrant
Shares, Warrant and, if applicable, Warrant Shares involves a high degree of
risk and that Investor may lose its entire investment in the Prior Warrant
Shares, Warrant and, if applicable, Warrant Shares, and that Investor can afford
to do so without material adverse consequences to its financial condition.
Investor is not relying on any information provided by the Company and its
Subsidiaries, except to the extent provided in Section 3 herein.

 

6



--------------------------------------------------------------------------------



 



4.8 No Recommendation. Investor understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Prior Warrant Shares, Warrant or
Warrant Shares or the fairness or suitability of an investment in the Prior
Warrant Shares, Warrant or Warrant Shares nor have such authorities passed upon
or endorsed the merits thereof.
4.9 Restrictive Legend. The Company shall issue the Warrant and certificates for
the Prior Warrant Shares and, if applicable, Warrant Shares to Investor with a
legend as described in Section 6 below. Investor covenants that, in connection
with any transfer of any Prior Warrant Shares or Warrant Shares pursuant to the
Prior Registration Statement or registration statement contemplated by Section 5
hereof, as applicable, including the prospectuses contained therein, Investor
will comply with the applicable prospectus delivery requirements of the
Securities Act, provided that copies of a current prospectus relating to such
effective registration statements are available to Investor.
4.10 Residence. Investor is a resident or organized under the laws of the
jurisdiction set forth next to Investor’s name on Schedule I hereto.
4.11 No Market. Investor understands that the Prior Warrant is and, upon
exercise of the Warrant, the Warrant Shares will be, restricted securities and
that there is no public trading market for the Warrant, that none is expected to
develop, and that the Warrant and Warrant Shares must be held indefinitely
unless and until the resale of the Warrant or Warrant Shares is registered under
the Securities Act or subject to the terms and conditions of this Agreement and
the applicable securities laws, an exemption from registration is available.
Investor has been advised or is aware of the provisions of Rule 144 promulgated
under the Securities Act.
4.12 No Commissions. Investor has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or Investor relating to this Agreement or the transactions
contemplated hereby.
4.13 Transactional Exemption. Investor understands that the Prior Warrant
Shares, Warrant and Warrant Shares are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of Investor to acquire the Prior Warrant Shares,
Warrant and Warrant Shares.
4.14. Investor Undertaking. Investor covenants that it will not sell, transfer,
assign, hypothecate or pledge in any way any of the Prior Warrant Shares or the
Warrant Shares unless the resale of the Prior Warrant Shares or Warrant Shares,
as applicable, have been registered for resale under the Securities Act and in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements of an available exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder. Investor further agrees to indemnify the Company against any loss,
cost or expenses, including reasonable expenses, incurred as a result of such
legend removal on Investor’s behalf.

 

7



--------------------------------------------------------------------------------



 



5. Registration Rights.
5.1 Certain Definitions
“Holder” and “Holders” shall include Investor and any transferee or transferees
of Registrable Securities to whom the registration rights conferred by this
Agreement and the Prior Agreement, have been transferred in compliance with this
Agreement and the Prior Agreement.
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
“Registrable Securities” shall mean: (i) Warrant Shares issued or issuable to
each Holder (A) with respect to the Warrant Shares, upon exercise of the
Warrant, (B) upon any distribution with respect to, any exchange for or any
replacement of such Warrant, or (C) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Warrant Shares or other securities shall
cease to be Registrable Securities when (D) they have been sold to the public or
(E) they may be sold by the Holder thereof without restriction pursuant to
Rule 144.
“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement (such
amount not to exceed $5,000 in the aggregate), including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and blue sky fees and expenses, reasonable fees and
disbursements of counsel to Holders (using a single counsel selected by a
majority in interest of the Holders) for a review of the Registration Statement
(as defined herein) and related documents, and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company, which shall be paid in any event by the
Company).
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses”.

 

8



--------------------------------------------------------------------------------



 



5.2 Registration Requirements. The Company shall use its reasonable best efforts
to effect the registration of the resale of the Registrable Securities
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:
(a) The Company shall, as expeditiously as possible:
(i) But in any event within 60 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 promptly after Form S-3 becomes available to the
Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Warrant Shares issuable upon full exercise of the Warrant
(the “Registration Statement”). The Company shall use its reasonable best
efforts to cause such Registration Statement and other filings to be declared
effective as soon as possible, and in any event prior to 120 days (or, if the
Commission elects to review the Registration Statement, 180 days) following the
Closing.
(ii) Without limiting the foregoing, the Company will promptly respond to all
Commission comments, inquiries and requests, and shall request acceleration of
effectiveness of the Registration Statement at the earliest possible date. The
Company shall provide the Holders reasonable opportunity to review the portions
of any such Registration Statement or amendment or supplement thereto containing
disclosure regarding the Holders prior to filing.
(iii) Prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.
(iv) Furnish or otherwise make available to each Holder copies of a current
prospectus included in the Registration Statement conforming with the
requirements of the Securities Act, copies of the Registration Statement, any
amendment or supplement thereto and any documents incorporated by reference
therein and such other documents as such Holder may reasonably require in order
to facilitate the disposition of Registrable Securities owned by such Holder.
(v) Register and qualify the securities covered by the Registration Statement
under the securities or “blue sky” laws of all domestic jurisdictions, to the
extent required; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

 

9



--------------------------------------------------------------------------------



 



(vi) Notify each Holder immediately of the happening of any event (but not the
substance or details of any such events unless specifically requested by a
Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.
(vii) Notify each Holder immediately of the issuance by the Commission or any
state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.
(viii) Upon request, permit counsel to the Holders to review the Registration
Statement and all amendments and supplements thereto within a reasonable period
of time (but not less than two (2) full days on which there is trading on the
Principal Market or such other market or exchange on which the Common Stock is
then principally traded) prior to each filing and will not request acceleration
of the Registration Statement without prior notice to such counsel, provided,
however, that the Company shall not be obligated to comply with this
Section 5.2(a)(viii) if compliance would cause the Company to fail to comply
with any other provisions hereunder.
(ix) If required by the Principal Market or the principal securities exchange
and/or market on which the Common Stock is then listed, qualify the Registrable
Securities covered by such Registration Statement for listing on the Principal
Market or the principal securities exchange and/or market on which the Common
Stock is then listed, including the preparation and filing of any required
filings with such principal market or exchange.
(b) In the event that the Registration Statement has been declared effective by
the Commission and, afterwards, any Holder’s ability to sell Registrable
Securities registered for resale under the Registration Statement is suspended
for more than (i) 45 days in any 90-day period or (ii) 90 days in any calendar
year, including without limitation by reason of any suspension or stop order
with respect to the Registration Statement or the fact that an event has
occurred as a result of which the prospectus (including any supplements thereto)
included in the Registration Statement then in effect includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, then the Company shall take such
action as may be necessary to amend or supplement the Registration Statement or
the prospectus (including any supplements thereto) included in the Registration
Statement, such that the Registration Statement or the prospectus, as so
amended, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements not misleading.
(c) If any Holder intends to distribute the Registrable Securities by means of
an underwriting, such Holder shall so advise the Company. Any such underwriting
may only be administered by nationally or regionally recognized investment
bankers reasonably satisfactory to the Company.

 

10



--------------------------------------------------------------------------------



 



(d) Subject to Section 5.2(c) above, the Company shall enter into such customary
agreements (including an underwriting agreement containing such representations
and warranties by the Company and such other terms and provisions, as are
customarily contained in underwriting agreements for comparable offerings and
are reasonably satisfactory to the Company) and take all such other actions as
the Holder or the underwriters participating in such offering and sale may
reasonably request in order to expedite or facilitate such offering and sale
other than such actions which are disruptive to the Company or require
significant management availability.
(e) The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to the Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of the Registration Statement, all documents filed with the
Commission subsequent to the Closing, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its Subsidiaries.
(f) The Company may suspend the use of any prospectus used in connection with
the Registration Statement only in the event, and for such period of time as,
(i) such a suspension is required by the rules and regulations of the Commission
or (ii) it is determined in good faith by the Board of Directors of the Company
that because of valid business reasons (not including the avoidance of the
Company’s obligations hereunder), it is in the best interests of the Company to
suspend such use, and prior to suspending such use in accordance with this
clause (f)(ii) the Company provides the Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension. The Company will use reasonable best efforts to cause such
suspension to terminate at the earliest possible date.
(g) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with the Registration Statement,
which prospectus is to be filed pursuant to Rule 424 promulgated under the
Securities Act, as may be necessary to keep the Registration Statement effective
at all times during the Registration Period (as defined below), and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company covered by the
Registration Statement. In the case of amendments and supplements to the
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 5.2(g)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
the Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
the Registration Statement.

 

11



--------------------------------------------------------------------------------



 



(h) Each Holder agrees by its acquisition of the Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 5.2(a)(vi) or 5.2(a)(vii), and upon notice of any
suspension under Section 5.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented prospectus and/or
amendment to the Registration Statement contemplated by this Section 5.2, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or the Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
(i) If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as a Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.
5.3 Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.
5.4 Registration on Form S-3. The Company shall use its reasonable best efforts
to remain qualified for registration on Form S-3 or any comparable or successor
form or forms, or in the event that the Company is ineligible to use such form,
such form as the Company is eligible to use under the Securities Act, provided
that if such other form is used, the Company shall convert such other form to a
Form S-3 promptly after the Company becomes so eligible, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as the Registration Statement covering the Registrable
Securities has been declared effective by the Commission.
5.5 Registration Period. In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
from the date on which the Registration Statement initially became effective
until the earlier of (i) the date on which all the Holders have completed the
sales or distribution described in the Registration Statement relating to the
Registrable Securities registered for resale thereunder or, (ii) until such
Registrable Securities may be sold by the Holders without restriction pursuant
to Rule 144 (or any successor thereto) (provided that the Company’s transfer
agent has accepted an instruction from the Company to such effect) (the
“Registration Period”). Thereafter, the Company shall be entitled to withdraw
such Registration Statement and the Holders shall have no further right to offer
or sell any of the Registrable Securities registered for resale thereon pursuant
to the Registration Statement (or any prospectus relating thereto).

 

12



--------------------------------------------------------------------------------



 



5.6 Indemnification.
(a) Company Indemnity. The Company will indemnify and hold harmless each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, or any violation by the Company of the Securities Act or any
state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to a Holder to the extent that any
such claim, loss, damage, liability or expense arises out of or is based (i) on
any untrue statement or omission based upon written information furnished to the
Company by a Holder or the underwriter (if any) therefore, (ii) the failure of a
Holder to deliver at or prior to the written confirmation of sale, the most
recent prospectus, as amended or supplemented, or (iii) the failure of a Holder
otherwise to comply with this Agreement. The indemnity agreement contained in
this Section 5.6(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably withheld).
(b) Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
a statement therein not misleading in light of the circumstances under which
they were made, and will reimburse the Company and such other Holder(s) and
their directors, officers and partners, underwriters or control persons for any
legal or any other expenses reasonably incurred in connection with investigating
and defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein, and provided that the maximum
amount for which such Holder shall be liable under this indemnity shall not
exceed the net proceeds received by such Holder from the sale of the Registrable
Securities pursuant to the registration statement in question. The indemnity
agreement contained in this Section 5.6(b) shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities if such settlement
is effected without the consent of such Holder (which consent shall not be
unreasonably withheld).

 

13



--------------------------------------------------------------------------------



 



(c) Procedure. Each party entitled to indemnification under this Section 5.6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.6 except to the
extent that the Indemnifying Party is materially and adversely affected by such
failure to provide notice. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such non-privileged
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
5.7 Contribution. If the indemnification provided for in Section 5.6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 5.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Sections 5.6(a) or 5.6(b) hereof had been available under the
circumstances.

 

14



--------------------------------------------------------------------------------



 



The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of the amount by which (i) in the
case of any Holder, the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement in question or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
5.8 Survival. The indemnity and contribution agreements contained in
Sections 5.6 and 5.7 and the representations and warranties of the Company
referred to in Section 5.2(d) shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement or any underwriting
agreement, (ii) any investigation made by or on behalf of any Indemnified Party
or by or on behalf of the Company, and (iii) the consummation of the sale or
successive resales of the Registrable Securities.
5.9 Information by Holders. Each Holder shall promptly furnish to the Company
such information regarding such Holder and the distribution and/or sale proposed
by such Holder as the Company may from time to time reasonably request in
writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The intended method or methods of disposition and/or sale of such securities as
so provided by such purchaser shall be included without alteration in the
Registration Statement covering the Registrable Securities and shall not be
changed without written consent of such Holder. Each Holder agrees that, other
than ordinary course brokerage arrangements, in the event it enters into any
arrangement with a broker dealer for the sale of any Registrable Securities
through a block trade, special offering, exchange distribution or secondary
distribution or a purchase by a broker or dealer, such Holder shall promptly
deliver to the Company in writing all applicable information required in order
for the Company to be able to timely file a supplement to the Prospectus
pursuant to Rule 424(b), or take any other action, under the Securities Act, to
the extent that such supplement or other action is legally required. Such
information shall include a description of (i) the name of such Holder and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.
6. Stock Legend.
6.1 Upon payment therefor as provided in this Agreement, the Company will issue
the Prior Warrant Shares and the Warrant Shares in the name of each Investor.

 

15



--------------------------------------------------------------------------------



 



Any certificate representing Prior Warrant Shares shall be stamped or otherwise
imprinted with a legend in substantially the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.
Any certificate representing the Warrant Shares issued by the Company shall also
be stamped or otherwise imprinted with a legend in substantially the following
form:
THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT DATED AS
OF FEBRUARY 28, 2011 BY AND AMONG STAR SCIENTIFIC, INC. AND THE SEVERAL
INVESTORS PARTY THERETO AS SUCH MAY BE AMENDED FROM TIME TO TIME.
The Warrant shall be imprinted with the legends set forth in the Warrant on
Exhibit A hereto.
The Company agrees to issue the Prior Warrant Shares or Warrant Shares, issued
upon exercise of the Prior Warrant or Warrant, as applicable, without the
legends set forth above at such time as the Holder thereof is (i) permitted to
transfer such Prior Warrant Shares or Warrant Shares, as applicable, without
restriction pursuant to an available exemption from registration under the
Securities Act, and upon such transfer after delivery to the Company of a
customary representation satisfactory to the Company that such exemption has
been met, or (ii) at such time the Prior Warrant Shares or Warrant Shares, as
applicable, have been registered for resale under the Securities Act, and upon
such resale after delivery to the Company of a customary representation that the
Holder has complied with the plan of distribution in the applicable prospectus
contained in the registration statement and that the prospectus delivery
requirements have been met, if any.
7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and Investor herein shall
survive the execution of this Agreement, the delivery to Investor of the Prior
Warrant Shares and the Warrant being purchased and the payment therefor.

 

16



--------------------------------------------------------------------------------



 



8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (i) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (ii) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (A) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (B) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(C) if delivered by International Federal Express, two business days after so
mailed, and (D) if delivered by facsimile, upon electric confirmation of receipt
and shall be delivered as addressed as follows:
(a) if to the Company, to:
Star Scientific, Inc.
4470 Cox Road
Glen Allen, Virginia 23060
Telephone: (804) 527-1970
Facsimile: (804) 527-1976
Attention: Chief Financial Officer
with copies to:
Star Scientific, Inc.
7475 Wisconsin Ave.
Bethesda, MD 20814
Attn: Robert E. Pokusa
General Counsel
Phone: (301) 654-8300
Telecopy: (301) 654-9308;
and
Latham & Watkins LLP
555 Eleventh Street, N.W.
Suite 1000
Washington, DC 20004
Attn: William P. O’Neill
Phone: (202) 637-2200
Telecopy: (202) 637-2201
(b) if to Investor, at its address set forth under its name on Schedule I
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.
9. Changes. This Agreement may not be modified or amended by the Company or the
Investor except pursuant to an instrument in writing signed by each of the
Company and the Investor.
10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

17



--------------------------------------------------------------------------------



 



12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and any and all
other written or oral agreements relating to such subject matter are expressly
cancelled.
14. Finders Fees. Neither the Company nor Investor nor any affiliate thereof has
incurred any obligation which will result in the obligation of the other party
to pay any finder’s fee or commission in connection with this transaction.
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and Investor.
Investor shall not assign any rights or obligations under this Agreement other
than, solely with respect to any Prior Warrant Shares, Warrant or Warrant Shares
transferred in accordance with this Agreement, including the legends described
herein, to any permitted transferee of such Prior Warrant Shares, Warrant or
Warrant Shares, provided, however, that no such assignment shall relieve
Investor of its obligations under this Agreement.
17. Expenses. Each of the Company and Investor shall bear its own expenses in
connection with the preparation and negotiation of the Agreement.
18. Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.
[Signature pages follow.]

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            STAR SCIENTIFIC, INC.
      By:   /s/ Paul L. Perito         Name:   Paul L. Perito        Title:  
Chairman, President and
Chief Operating Officer   

Signature Page to Securities Purchase and Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            JOSEPH L. SCHWARZ
      By:   /s/ Joseph L. Schwarz         Name:   Joseph L. Schwarz   

Signature Page to Securities Purchase and Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
SCHEDULE OF INVESTORS

                                              Prior                            
    Warrant     Prior     Aggregate             New Exercise   Name and Address
  Shares     Exercise Price     Exercise Price     New Warrants     Price  
 
   
Joseph L. Schwarz*
    2,000,000     $ 1.00     $ 2,000,000       2,000,000     $ 2.00  

      *   If investor so elects, Prior Warrant Shares issued upon exercise of
the Prior Warrant and the Warrant shall be issuable to a custodian for the
benefit of an individual retirement account of Investor.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, AND UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.
COMMON STOCK PURCHASE WARRANT
To purchase common stock shares of common stock, $0.0001 par value, of
Star Scientific, Inc.
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Morgan Stanley Smith Barney LLC, Custodian for the benefit of Joseph
L. Schwarz, Roth IRA (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after February 28, 2011 (the “Initial Exercise Date”) and on or prior
to the close of business on February 28, 2016 (the “Termination Date”) but not
thereafter (the “Exercise Period”), to subscribe for and purchase from Star
Scientific, Inc., a corporation incorporated in Delaware (the “Company”), up to
2,000,000 shares (the “Warrant Shares”) of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock (the “Exercise Price”) under this Warrant shall be $2.00, subject
to adjustment hereunder. The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein. The term “Holder” shall refer to the Holder identified above or any
subsequent transferee of this Warrant. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Securities Purchase and
Registration Rights Agreement, dated February 28, 2011, between the Company and
Holder (the “Purchase Agreement”).
1. Authorization of Warrant Shares. The Company represents and warrants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable.

 

1



--------------------------------------------------------------------------------



 



2. Exercise of Warrant.
(a) Except as provided in Section 3 herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and before or on the Termination Date by (i) surrendering
this Warrant, with the Notice of Exercise Form annexed hereto completed and duly
executed, to the offices of the Company (or such other office or agency
(including the transfer agent, if applicable) of the Company as it may designate
by notice in writing to the registered Holder at the address of such Holder
appearing on the books of the Company) and (ii) delivering payment of the
Exercise Price of the shares thereby purchased by wire transfer of immediately
available funds or cashier’s check drawn on a United States bank. The Holder
exercising his purchase rights in accordance with the preceding sentence shall
be entitled to receive a certificate for the number of Warrant Shares so
purchased, which certificate will bear a legend substantially similar to the
legend set forth on this Warrant. Certificates for shares purchased hereunder
shall be issued and delivered to the Holder within five (5) Trading Days (as
defined below) after the date on which this Warrant shall have been exercised as
aforesaid. This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and the Holder
shall be deemed to no longer hold this Warrant with respect to such shares and
to have become a holder of record of such shares for all purposes, in each case
as of the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 4 prior to the issuance of such shares, have been paid.
(b) In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, if requested by
Holder and at his expense, shall within ten (10) Trading Days issue and deliver
to the Holder a new Warrant of like tenor in the name of the Holder or as the
Holder (upon payment by Holder of any applicable transfer taxes) may request,
reflecting such adjusted Warrant Shares.
“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.
3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
4. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder; provided, however, that the Holder shall pay any
applicable transfer taxes.
5. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.
6. Division and Combination.
(a) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the denominations in which new Warrants are to be
issued, signed by the Holder or his agent or attorney. The Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice.
(b) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 6.

 

2



--------------------------------------------------------------------------------



 



7. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment and this
Warrant shall no longer be issuable with respect to such Warrant Shares.
8. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it, and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.
9. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
10. Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company purchasable pursuant hereto as a result of such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

3



--------------------------------------------------------------------------------



 



11. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. If, at any time while this Warrant is outstanding (i) the Company
effects any merger or consolidation of the Company with or into another
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company or
other entity of any kind (each a “Person”), in which the Company is not the
survivor and the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least fifty percent (50%)
of the voting securities of the surviving entity, (ii) the Company effects any
sale of all or substantially all of its assets or a majority of its Common Stock
is acquired by a third party, in each case, in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which all or substantially all of
the holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 10 above) (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any such Fundamental Transaction unless prior to or simultaneously
with the consummation thereof, any successor to the Company, surviving entity or
the corporation purchasing or otherwise acquiring such assets or other
appropriate corporation or entity shall assume the obligation to deliver to the
Holder, such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase and/or receive (as the case
may be), and the other obligations under this Warrant. The foregoing provisions
of this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations, spin-offs, or dispositions of
assets.
12. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.
13. Notice of Corporate Action. If at any time:
(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or
(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

 

4



--------------------------------------------------------------------------------



 



(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to Holder (i) at least five Business Days’ prior written notice of
the date on which a record date shall be selected for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least five Business
Days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 16(d).
14. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company will
take all such reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation.
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value and (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant.

 

5



--------------------------------------------------------------------------------



 



15. Call. At any time and from time to time following the date the registration
statement registering the resale of the Warrant Shares issuable upon exercise of
the Warrant is declared effective by the U.S. Securities and Exchange
Commission, the Company shall have the right, upon 20 Business Days’ prior
written notice to the Holder (“Call Notice”), to call (require Holder to
exercise) all or any portion of this Warrant at the Exercise Price provided that
(i) the Warrant Shares are registered for resale pursuant to the Securities Act
and have been for at least the 20-Trading Day period preceding the Call Notice,
(ii) the Prospectus has not been suspended at any time during the 20-Trading Day
period preceding the Call Notice, (iii) the Common Stock is currently listed
(and is not suspended from trading) on the Principal Market as of the date the
Call Notice is delivered to the Holder through the effective date of such call,
(iv) the Company is not in default (or taken any action or failure to act which
through the passage of time would result in a default) under the Purchase
Agreement, (v) the VWAP of the Common Stock on the Principal Market is equal to
or greater than $5.00 (subject to adjustment to reflect forward or reverse stock
splits, stock dividends, recapitalizations and the like) (the “Threshold Price”)
for at least 20 consecutive Trading Days, and (vi) the Call Notice is delivered
within 3 Business Days’ of the most recent day in the previous clause and that
the Common Stock reached the Threshold Price. At any time prior to the effective
date of such call, the Holder shall have the right to exercise this Warrant in
accordance with its terms.
“VWAP” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an the Principal Market or the New York Stock Exchange, the American Stock
Exchange or the Nasdaq Small Cap Market (each an “Approved Market”), the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the primary Approved Market on which the Common Stock is then
listed or quoted as reported by Bloomberg Financial L.P. (based on a Trading Day
from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the HP function; (b) if the
Common Stock is not then listed or quoted on an Approved Market and if prices
for the Common Stock are then quoted on the OTC Bulletin Board, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by the Company and Holder in good faith.
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
16. Miscellaneous.
(a) Jurisdiction. This Warrant shall constitute a contract under the laws of the
State of New York, without regard to its conflict of law, principles or rules.
(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant will have restrictions upon resale imposed by state
and federal securities laws and/or as set forth in the Purchase Agreement.

 

6



--------------------------------------------------------------------------------



 



(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies, provided,
however, that all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of his rights, powers or remedies
hereunder.
(d) Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be effective upon delivery in person,
when faxed and received, or five Business Days after being mailed by certified
or registered mail, return receipt requested, postage pre-paid, addressed as
follows:
(i) If to the Holder:
Morgan Stanley Smith Barney LLC
Harborside Financial Center
Plaza 2, 7th Floor
Jersey City, NJ 07311

or to the address of the Holder as shown on the books of the Company; or
(ii) If to the Company:
Star Scientific, Inc.
4470 Cox Road
Glen Allen, Virginia 23060
Telephone: (804) 527-1970
Facsimile: (804) 527-1976
Attention: Chief Financial Officer
with a copy to:
Star Scientific, Inc.
7475 Wisconsin Avenue
Bethesda, MD 20814
Telephone: (301) 654-8300
Facsimile: (301) 654-9308
Attention: General Counsel
or at such other address as the Holder or the Company, as applicable, may
hereafter have advised the other in accordance with the provisions of this
paragraph.
(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

7



--------------------------------------------------------------------------------



 



(f) Successors and Assigns; No Assignment. This Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company, provided that neither the Company (except
pursuant to a transaction subject to Section 11 herein) nor the Holder may
assign this Warrant without the prior written consent of the other party.
(g) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
(h) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
(i) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
Dated: February 28, 2011

            STAR SCIENTIFIC, INC.
      By:           Name:   Paul L. Perito        Title:   Chairman, President
and
Chief Operating Officer   

Signature Page to Warrant

 

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
To: Star Scientific, Inc.
(1) The undersigned hereby elects to purchase                      Warrant
Shares of Star Scientific, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
(2) Payment shall take the form of in lawful money of the United States.
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned. The Warrant Shares shall be delivered to the
following:

         
 
                                                         

(4) Accredited Investor/Qualified Institutional Buyer. The undersigned is an
“accredited investor” as defined in Regulation D under the Securities Act of
1933, as amended.

            [PURCHASER]
      By:           Name:           Title:         Dated:     

 

 